DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 05/14/2021 with respect to claims 1-2, 4-14, 23-24, 26-36 and Sterling have been fully considered but they are not persuasive.  
Applicant argues that Sterling does not teach the first support arm that is coupled to the bracket and having a first rear wall disposed at the rearmost part of the first support arm that defines a first rear surface directly abutting the front surface of the central wall, and a second support arm that is coupled to the bracket and having a second rear wall disposed at the rearmost part of the second support arm that defines a second rear surface directly abutting the front surface of the central wall.  
In Sterling, the identified rear wall between the hook elements (26) that abuts the front of the bracket (figure 3) is still considered to be “at” the rearmost part of the support arm.  The term part, within the broadest reasonable interpretation of one of ordinary skill in the art, is the rearmost part of the support arm).  It could also be considered that the hooks (26) are not part of the support arm but rather hooks that extend from the rear of the support arm and therein the rearmost limit of the support arm is where the hooks begin.
Applicant argues that Sterling does not disclose a shelf extending from the first major arm wall.  Sterling discloses attachment members comprising shelf extensions (as at 46 of member 42 – figure 5; at tops of 40 of member 32 or at 36 of member 32 – figure 4).  Applicant reasons that the horizontal walls/members of attachment members 32/42 are not lower walls but as no upper wall or reference feature is claimed the argument is not held to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding claims 1-2, Sterling et al. (hereafter “D1”) discloses a tool storage system (10) comprising: a bracket (mounting channel 12) adapted to be mounted to a support surface (wall – abstract) and having a central wall defining a front surface (at 18); a first support arm (rack extension 32) coupled to the bracket and having a first rear wall (between hook elements – rear facing surface as seen in figure 3) disposed at the rearmost part of the first support arm defining a first rear surface directly abutting the front surface of the central wall (at 18) and a first major portion (as at wall 34) of the first support arm defining a first side surface and a second side surface.
D1 discloses many different variations of support arm devices (figures 4-24) for mounting to the bracket in any of user selectable combinations and configurations (col. 1, lines 42-57; col. 4, lines 22-25).  It would have been obvious to one of ordinary skill in the art at the time of filing to select two of the rack extension (32) or another different attachment member (such as 94 or 42) to be placed in adjacent slot (20) pairs for maximizing storage space use.  As such, a second support arm (other of 32/42/94) is coupled to the bracket.  Second support would be adjacent the first support arm and at least partially nest adjacent the first support arm.
Regarding claim 4, D1 discloses further comprising: a major portion (sidewall) of the first support arm (32) having an upper edge and a lower edge defining a first height; and a major portion (side wall) of the second support arm (as of 94) having an upper edge and a lower edge 
Regarding claim 5, D1 discloses further comprising: a length of the first support arm (32) measured from a rear end to a forward end thereof (figure 4); and a length of the second support arm (as at 94) measured from a rear end to a forward end thereof, wherein the length of the second support arm is greater than the length of the first support arm (one of 32 or 94 is greater in length, can be the considered second arm).
Regarding claims 6-7, D1 discloses further comprising: a first pair of support arms, wherein the first support arm is one half of the first pair of support arms; a second pair of support arms, wherein the second support arm is one half of the second pair of support arms; and wherein the second pair of support arms are offset to one side of the first pair of support arms (it would have been obvious to one of ordinary skill in the art at the time of filing to select storage attachments such that a pair of same support arms are attached adjacent another pair of same support arms, the second arms height being greater; see figures 14-18 for arms configured to support clamps).
Regarding claim 8, D1 discloses further comprising: a first horizontal row of apertures (upper ones of 20) formed in the bracket; a second horizontal row of apertures (lower ones of 20) formed in the bracket that are below the first horizontal row; and wherein the first and second support arms are connected to the bracket along a vertical plane intersecting one aperture in the first horizontal row of apertures and one aperture in the second horizontal row of apertures (figures 2-3).

	Regarding claims 23-24, 26-31, in addition to the discussions of claims 1-9, D1 discloses support arms (such as 32 and 42) having horizontal members (at 36, 46) of differing heights that can be considered shelf extensions and/or ribs (as at 46 of member 42 – figure 5; at tops of 40 of member 32 or at 36 of member 32 – figure 4).  These horizontal members meet the limitations of lower walls adapted to act as a shelf per claim 23.  

Claims 10-14, 32-36, as best understood, is/are rejected under 35 U.S.C. 103 as being patentable over Sterling et al. (US 6,499,608) in view of Yang (US 4,747,590).
	Regarding claims 10-12 and 32-34, D1 discloses supporting first tool (as in wrenches – col. 5, lines 64-67) in first support arm (32) and a second tool (rake or shovel – col. 7, lines 35-38) in/on second support arm (as at 94) and as such with the second support arm attached adjacent the first support arm the first tool is at least partially disposed within a first space defined by the second tool.  D1 discloses first and second tools but does not specifically disclose woodworking clamps being supported.  
	Yang (hereafter “D2”) discloses clamps of varying sizes having two horizontal bars (and edges thereon) and a vertical bar as in figure 1, being a smaller size clamp, and as in figure 8-3, being a much longer/larger clamp size.

Regarding claims 13-14 and 35-36, with D1 as modified per claim 10, it further would have been obvious to one of ordinary skill in the art at the time of filing to arrange placement of the clamps such that a first upper edge on the first support arm (such as 32); a second upper edge on the second support arm (selected such as in 134 or 150 or one of others disclosed in D1); a first crossbar on the first woodworking clamp supported by the first upper edge; a second crossbar on the second woodworking clamp supported by the second upper edge (figure 6 – D2); and wherein the second crossbar is vertically above the first crossbar in the first space. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK D HAWN/Primary Examiner, Art Unit 3631